March        21. 1975


The Honorable Bob Armstrong                            Opinion No.     H-560
Commissioner
General Land Office                                    Re: Effect of Open Records
Austin, Texas                                          Act on fees charged by the
                                                       General Land Office.

Dear   Commissioner     Armstrong:

        You have requested our opinion regarding the ,fees which the
General Land Office may charge for copies of records,       and in particular,
the possible conflict between articl~e 3918, V. T. C. S., and section 9 of
article 6252-17a.   V. T. C. S., the Open Records Act.

        Article  3918 prescribes   a schedule of fees which the Commis-
sioner of the General Land Office is authorized and required to charge
for various services.     These fees are categorized. in the statute as
“Filing Fees, ” “Preparation     of Certificate of Fact, ” “Certified
Pbotostatic   Copies, ” ‘!Maps, ” “Maps and Sketches, ” “Spanish Transla-
tions, ” and “Patent and Deed of Acquittance     Fees. ”

        Article   6252-17a,   the Open Records         Act provides,    in section   9:

                  (a) The cost to any person requesting noncertified
                  photographic    reproductions  of public records
                  comprised    of pages up to legal size shall not be
                  excessive.    The State Board of Control shall from
                  time to time determine the actual.cost       of standard
                  size reproductions    and shall ~periodically publish
                  these cost figures for use by agencies in determin-
                  ing charges to be made pursuant to this Act.




                                       p.    2521
The Honorable   Bob Armstrong      page 2     (H-560)




                (b) Charges made for access    to public records corn-
                prised in any form other than up to standard sized
                pages or in computer record banks, microfilm’records,
                or other similar record keeping systems,      shall be
                set upon consultation between the custodian of the
                records and the State Board of Control,    giving due
                consideration  to the expenses involved in providing the
                public records making every effort to match the
                charges with the actual cost of providing the records.
                (Emphasis added)

                (c) It shall be the policy of all governmental    bodies’to ;
                provide suitable copies of all public records within a
                reasonable   period of time after the date copies were
                requested.    Every governmental     body is hereby instructed
                to make reasonably     efficient use of each:page of public
                records so as not to cause excessive      costs for the
                resproduction    of public records.

                (d) ,The charges for copies made in the district clerk’s
                office and the county clerk’s office shall be as other-
           .    wise provided by law.

                    . . . .

                (f) The charges for c cpies made by the various
                municipal court clerks of the various cities and
                towns bf this state shall be as otherwise provided
                by ~ordinance.

You ask whether the fee schedules listed in article 3918 are superseded
by section 9 of article 6252-17a,  so that the relevant fees must now be
set by the State Board of Control.

        The Open Records Act neither expressly.repeals     nor specifically
alludes to article 3918. In the absence of an express declaration,    an act
should not be regarded as repealed unless repeal can be inferred from the
later statute. Burkhart v. Braeos River Harbor Nav. Dist.,      42 S. W. 2d
96 (Tex. Civ. App. --Galveston    1931 no writ); Miller v. Calvert,  418 S. W.
2d 869 (Tex. Civ. App. --Austin    1967 no writ).



                                    p. 2522
The Honorable    Bob Armstrong      page 3    (H-560)




         Initially,   we observe that the Open Records Act clearly does
not repeal those schedules of article 3918 styled “Filing Fees, ” “Certified
Photostatic    Copies, ” “Preparation   of Certificate  of Fact, ” “Spanish
Translations,     ” and “Patent and Deed of Acquittance    Fees, ‘I These
services   embrace more than providing uncertified copies of, or access
to, public records.      As to them, clearly,   the fee schedules of article
3918 are not superseded by article 6252-17a.

          Nor do we believe theremaixiingarticle     3918 schedules,   “Maps”
and “Maps and Sketches, ” or the “examination        of records”   provision,
were repealed or superseded       by article 6252-17a,   V. T. C. S.  The
“cost” provisions     of the Open Records Act are of general applicability,
designed to guide agencies where no specific statutory guide exists.
Article   3918, V. T. C. S. is a specific statute governing the charges to
be rnade~ for specific records which were already open to the public
prior to the passage of article 6252-17a.      In 53 Texas Jurisprudence,
Statutes,   $110, it is said upon excellent authority:

                     The enactment of a general law does not ordinarily
                operate as a,repeal      of a particular   or special law, by
                implication,    though both relate, to the same subject
                matter.     On the contrary,     both statutes are permitted
                to stand, and the general law is applicable to, all
                cases not embraced by the specific act.          In other
                words,    the particular    act is construed as constituting
                an ‘exception to the general law.        This is a settled
                rule of construction,      based on the presumption      that
                a specific statute evidences the intention of the legis-
                lature more clearly than a general one, and therefore~
                should control.

                    A special act is repealed by subsequent legisla-~
                tion that contains an express repealing clause or that
                otherwise manifests   the intention of the legislature   to
                repeal it.   Thus where  such  a  construction  is necessary
                in order to give any meaning to its words, a general act
                may be construed as repealing more particular        and
                specific provisions  of an earlier act.


                                       p.   2523
 The Honorable-Bob   Armstrong      page 4     .(H-560)




          We think these principles apply to the   circumstances   you have
 asked about and that article 3918, V. T. C. S.,    continues to control the
 particular  matters to which it is addressed.     See also
                                                   --         53 Tex. Jur.
 2d, Statutes $161.

                                 SUMMARY

                    The fee schedule in article 3918, V. T. C. S.,
                for services provided by the General Land Office
                has not been repealed by section 9 of article 6252-17a,
                the Open Records Act.

                                                   Very   truly yours,




                                                  Attorney    General    of Texas

 APPROVED:




*is                                  tie




 C. ROBERT HEATH,       Chairman           :
 Opinion Committee


  lg




                                       p. 2524